Cc :19-cv- |
ase 1:19-cv-00200-JJM-PAS Document 64-1 Filed 09/11/20 Page 1 of 1 PagelD #: 991

August 31, 2020

United States District Court
Attn: Office of the Clerk
Providence, Rhode Island 02903-1779

RE: Ferreira v. Town Of Lincoln, Et al.,
Docket: 19-cv-00200-JJM-PAS; Enclosed
Opposition. To Some Of The Defendants
Motion For Summary Judgment; Affidavit
In Support Of The Opposition

Dear clerk:
Greetings. I trust that you are healthy and COVID-19 free.

Some of the Defendants have filed for Summary Judgment. I have
enclosed an eight page OPPOSITION, with a five page AFFIDAVIT in
support. I am in transition right now, awaiting transfer. I have no
serious amount of: legal paperwork on this case, as a result of that
transfer. I have filed the OPPOSITION/AFFIDAVIT without exhibits for

that reason.

Please file the OPPOSITION/AFFIDAVIT with the court, and I truly
look forward to hearing from you in this matter, when the court has
rendered a judgment on the Motion For Summary Judgment. Again, thank
you for your time, as always.

Respectfully submitted, CERTIFICATE OF SERVICE
a = PD pm
fi. LMF ezuatwd 1, Richard Ferreira, on oath, 28 USCS,

 

Rj ln d Fer! 7 §1746, state on oath, that I have caused
Lenar erreira one copy of these pleadings to be served

Pro se :
P.O. Box-8000 on Defense Counsel, Attorney DeSisto,

: 60 Ship St., Providence RI 02903, via
Shirley, MA. 01464 first Class mail on this date: Life ;
Signed under the pains and alties of
perjuryon, this date: Wilxe .
. eng fe
Gor fauzdl Levee
Richard Ferreira, Pro se
